Citation Nr: 9906759	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Huntington, West Virginia RO.  

In September 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  This case was before the 
Board in April 1998 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service-connected schizophrenia renders the 
veteran unable to work and is productive of total social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the veteran's 
service-connected schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.16(c), 4.132, Code 
9205 (1996); 38 C.F.R. § 4.130, Code 9205 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in May 1975, the RO granted service 
connection for schizophrenia, effective January 1975, and 
assigned a 50 percent evaluation under Diagnostic Code 9205.  
An August 1977 rating decision reduced the rating for 
schizophrenia from 50 percent to 30 percent, effective July 
1977.  Recently, the veteran filed a claim for an increased 
(greater than 30 percent) rating for schizophrenia.

A March 1996 report of VA hospitalization notes that the 
veteran was hospitalized after beating his wife.  A history 
of physically abusive behavior was noted.  The veteran 
reported that he had become increasing paranoid, anxious and 
depressed.  Upon mental status examination, mood was 
depressed and affect was mildly blunt.  Speech was normal.  
Thought processes were noted to be superficially linear and 
logical without flight of ideas or looseness of association.  
The veteran reported occasional auditory hallucinations and 
denied homicidal or suicidal ideations.  GAF was 60.

An April 1996 intake evaluation from Robert C. Byrd Health 
Sciences Center notes that the veteran was referred for an 
evaluation of behavioral problems.  The veteran noted that 
his episodes of mood lability as well as hallucinations had 
intermittently increased in severity over the past twenty 
years, occasionally resulting in physical abuse toward his 
wife and children.  Examination revealed that the veteran was 
casually dressed and had fair grooming.  Mood was described 
as sad.  The veteran's affect was somewhat sad and he 
appeared lost at times.  He denied current homicidal or 
suicidal ideations.  Neurovegetative symptoms included 
variable appetite, decreased sleep, decreased concentration 
and decreased energy.  Stream of thought was hesitant, 
secondary to his inability to recall certain pieces of 
information; however, it was spontaneous and somewhat 
coherent and relevant, without loosening of associations or 
flight of ideas.  Thought content was positive for auditory 
hallucinations.  The veteran had no history of obsessions or 
compulsions.  Recent and remote memory was poor.  Insight was 
fair.  GAF was 60-65.

VA outpatient treatment records dated from March 1996 to 
April 1997 note that the veteran was seen on several 
occasions with psychiatric complaints.  A May 1996 treatment 
record notes a history of schizo-affective disorder.  Upon 
mental status examination, the veteran stated that he hears 
voices, which generally comment in a negative manner.  He 
denied current suicidal or homicidal ideations.  He claimed 
feelings of paranoia and a very poor memory.  He claimed to 
be afraid to leave his home without someone with him.  A 
December 1996 treatment record notes that the veteran's 
speech had a normal rate and rhythm.  Thoughts were goal-
directed without psychotic content.  The veteran continued to 
have auditory hallucinations and vague paranoia.  He denied 
homicidal or suicidal ideations.  Affect was restricted.  
Mood was slightly depressed.  The examiner noted that the 
veteran was cognitively intact.

An April 1997 VA examination report notes the veteran's 
complaints of hearing voices.  It was noted that the veteran 
gets very suspicious, distrustful and paranoid.  The veteran 
was reportedly "very obsessively preoccupied" with his 
wife.  He indicated that he does not sleep at night and has 
nightmares occasionally.  He further indicated that he had 
suicidal thoughts last year, but did not make any attempts.  
Upon examination, the veteran was casually dressed and 
appropriately groomed.  He was described as tense, anxious 
and edgy.  He was oriented for time, place and person.  He 
denied any active hallucinations, but appeared to have 
paranoid delusions.  Attention and concentration were 
impaired.  Memory and recall for recent events were slightly 
impaired.  There was no evidence of looseness of 
associations, flight of ideations, or pressured speech.  
There were no obsessive thoughts or compulsive actions.  The 
veteran denied suicidal or homicidal ideations.  Diagnosis 
included schizo-affective disorder.  GAF was reported as 60-
65.  The examiner stated that the veteran "seems to be 
markedly industrially, as well as socially, impaired."

The veteran testified during a September 1997 Travel Board 
hearing that he is being followed for his psychiatric 
disorder at the Beckley VA Hospital.  He further testified 
that he: gets "panicky and nervous" in large crowds; hears 
voices "[j]ust about all the time"; feels like people are 
out to get him; and feels depressed.  The veteran indicated 
that he last worked two years ago and now receives Social 
Security benefits.  The veteran's wife-a nurse-testified 
that her husband's psychiatric condition has "worsened in 
the last few years."  She stated that the veteran is 
paranoid and does not want to leave the house.  She described 
the veteran's behavior and indicated that the veteran 
verbally and physically abuses his family.

Pursuant to the Board's April 1998 Remand, the RO obtained VA 
treatment records dated from February 1997 to August 1998.  
These treatment records note that the veteran was seen on 
several occasions with psychiatric complaints.  When seen in 
November 1997, the veteran indicated that he was "much less 
depressed and nervous."  The veteran denied suicidal 
ideation.  He denied hallucinations, delusions, and looseness 
of associations.  Upon examination, memory was intact.  
Judgment and insight were noted to be fair.  GAF was 55.  The 
examiner stated that psychosis seems to be in remission.  A 
January 1998 treatment record notes the veteran's complaints 
of mood swings and anger control problems.  Upon examination, 
the veteran was a bit paranoid, somewhat anxious and slightly 
depressed.  There was no looseness of associations, 
hallucinations or delusions.  The veteran denied suicidal or 
homicidal ideations.  GAF was 55.  Diagnosis included schizo-
affective disorder.  When seen in April 1998, the veteran 
stated that he "has been feeling much better."  He denied 
suicidal or homicidal ideations.  He indicated that he spends 
his time at home helping his wife with some chores.  The 
examiner noted that psychosis "seems to be in remission."  
GAF was 70.  Diagnosis included schizo-affective disorder in 
remission.  An August 1998 treatment record notes that the 
veteran "has been feeling better psychiatrically."  He was 
less paranoid, less depressed and less moody.  He denied 
suicidal or homicidal ideations.  

The RO also obtained medical records relied upon by the 
Social Security Administration (SSA) in its October 1996 
decision in favor of the veteran.  Records pertaining to the 
veteran's service-connected schizophrenia-including VA 
outpatient treatment reports and private treatment records-
are essentially duplicative of evidence previously received 
and considered by the RO.  Other records pertain to 
disabilities other than the veteran's service-connected 
psychiatric disorder.  SSA rated the veteran as disabled, 
with schizoaffective disorder noted as his primary 
disability.

A July 1998 VA examination report notes that the veteran has 
not been able to work for the past three years, mostly due to 
a back disability.  The examination report further notes that 
the veteran has been married for twenty-three years and has a 
history of abusing his wife.  The veteran indicated that he 
is able to dress, clean and wash himself.  He further 
indicated that he watches television and leads a very limited 
social life.  Specifically, his father comes over and he 
occasionally goes out with his wife.  The veteran complained 
of hearing voices.  He indicated that he is paranoid and has 
great difficulty in trusting people.  He further indicated 
that he feels depressed, hopeless, helpless, tired and run-
down.  He stated that he gets easily irritated and upset.  He 
further stated that he has no desire to do much of anything, 
and is very dependent on his wife.  Upon examination, the 
veteran was casually dressed and had a well-trimmed beard.  
He had poor eye contact and appeared to be suspicious, 
distrustful and paranoid.  The veteran was depressed.  The 
examiner noted that the veteran sometimes "appeared to be 
exaggerating his symptoms."  The veteran admitted to 
auditory hallucinations and appeared to have paranoid 
delusions.  Attention and concentration were impaired.  
Memory and recall for recent events were slightly impaired.  
Judgment was intact.  There was no evidence of any looseness 
of associations, flight of ideations, or pressured speech.  
The veteran's fund of knowledge was noted to be appropriate 
for his educational level and background.  The veteran denied 
being actively suicidal or homicidal.  Diagnosis included 
schizo-affective disorder.  GAF was 55.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski , 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected psychiatric disorder in 
light of the history of the disability; however, where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his claim for an increased rating, his 
service-connected psychiatric disorder was evaluated under 
38 C.F.R. § 4.132 as in effect prior to November 7, 1996.  
Diagnostic Code 9205 (schizophrenia, residual type; 
schizoaffective disorder; other and unspecified types) and 
other codes pertaining to psychotic disorders provide for a 
30 percent rating where the evidence shows definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation for schizophrenia is for assignment where 
there is considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation is warranted where 
symptomatology produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation is 
assigned where active psychotic manifestations are of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(1998).  The revised rating criteria provides that 
schizophrenia (Code 9205), as well as other mental disorders, 
are to be assigned a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9205 (1998).

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Initially, it is noted that after reviewing the evidence and 
the schedular criteria, both old and new, it appears that the 
outcome of this case would be the same regardless of which 
criteria were implemented.  On application of the new 
regulatory criteria to the current medical evidence, the 
Board notes that although the level of the veteran's 
psychiatric disability has received varying evaluations over 
the years, the recent VA outpatient treatment records and 
examination reports reflect total occupational and social 
impairment due to schizophrenia.  The revised rating criteria 
list persistent delusions or hallucinations and persistent 
danger of hurting self or others among the criteria for a 100 
percent rating.  The clinical records reflect that the 
veteran has shown those symptoms almost continuously, as well 
as a number of other, somewhat less severe manifestations.  
Specifically, an April 1997 VA examination report notes that 
the veteran complained of hearing voices, was obsessively 
preoccupied with his wife, and had paranoid delusions.  The 
VA examiner stated that the veteran was "markedly" impaired 
both socially and industrially.  During a September 1997 
Travel Board hearing, the veteran's wife testified that her 
husband verbally and physically abuses his family.  A July 
1998 VA examination report notes the veteran's history of 
abusing his wife, as well as the veteran's complaints of 
auditory hallucinations and paranoid delusions.

Considering the medical evidence concerning the veteran's 
psychiatric symptomatology, in light of the revised rating 
criteria for mental disorders, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for a 
100 percent rating for his schizophrenia have been met.

Moreover, with respect to the old criteria, it is noted that 
the veteran was severely impaired as a result of his 
psychiatric symptoms, which would meet the criteria for a 70 
percent rating.  Under a regulation in effect prior to 
November 7, 1996, it was provided that if a mental disorder 
was assigned a 70 percent evaluation and such disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder would 
be assigned a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.16(c), as in effect prior to November 7, 1996.  In this 
case, the evidence does support a conclusion that the veteran 
was precluded from substantially gainful employment by reason 
of his psychiatric disability, the presence of nonservice 
connected disability notwithstanding.  The Social Security 
Administration has considered the veteran totally disabled 
since October 1995 with the primary diagnosis being the 
service connected psychiatric disorder.  While such a 
conclusion is not binding on the VA, it is nevertheless 
evidence which tends to support the veteran's claim and 
cannot be ignored.  Moreover, such a conclusion is not 
inconsistent with the manifestations of psychiatric 
disability reported as discussed above.  Giving the veteran 
the benefit of the doubt, it is concluded that the 
requirements for a 100 percent schedular rating under the old 
criteria have also been satisfied.


ORDER

Entitlement to a 100 percent schedular rating for 
schizophrenia is granted, subject to regulations governing 
awards of monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

- 10 -


